Citation Nr: 1746638	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative disc disease, cervical spine, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1981 to October 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The record consists entirely of electronic claims files and has been reviewed.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record contains VA examination reports and opinions dated in October 2011, February 2012, and December 2014.  The record is sufficiently developed with regard to the issue of direct service connection.  With regard to the issue of secondary service connection, an addendum medical opinion should be included in the record.  

The December 2014 VA examiner addressed the issue of secondary service connection.  As it now stands, the opinion is not adequate to decide the claim on appeal.  The opinion, which addresses whether neck disability is secondary to lower back disability, is not explained.  This is noted by the representative in the September 2017 appellate brief.  As such, the case should be remanded for the issuance of an addendum medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the December 2014 VA examiner (or to a suitable substitute) for issuance of an addendum medical opinion.  The examiner should again review the electronic claims file, and then comment on the following questions:

(a)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any neck disability is proximately due to or the result of service-connected lower back disability?  

(b)  If the answer to (a) is negative, is it at least as likely as not that neck disability is aggravated (i.e., permanently or temporarily worsened) by service-connected lower back disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s).  

Please explain any opinion or conclusion reached.  In other words, please elaborate on why, in your opinion based on medical principles, the neck would not be affected by either lower back injury or ongoing lower back disability.  Stating that "[t]here is no medical evidence to support" such a correlation (either by causation or aggravation) is not a sufficient rationale to rely on here.  

Further, as noted by the representative in December 2014, there are medical studies which indicate that spinal disorders may affect other areas of the spine.  Please discuss why such a correlation would or would not be present here.       

2.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the most recent Supplemental Statement of the Case (SSOC) dated in December 2014 should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided with another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




